Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-169568, 333-146768, 333-100842, 333-72990, and 333-109962) and the Registration Statement on Form S-3 (No. 333-54006), respectively, of our reports dated June 16, 2011, with respect to the consolidated financial statements of Daktronics, Inc. and the effectiveness of internal control over financial reporting of Daktronics, Inc., included in this Annual Report (Form 10-K) for the year ended April 30, 2011. Our audits also included the financial statement schedule of Daktronics, Inc. listed on Item 15(a). This schedule is the responsibility of Daktronics, Inc.’s management. Our responsibility is to express an opinion based on our audits. In our opinion, the financial statement schedule referred to above, when considered in relation to the basic financial statements taken as a whole, presents fairly in all material respects the information set forth therein. /s/ Ernst & Young LLP Minneapolis, Minnesota June 16, 2011
